Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In Melodie Shuler’s civil action arising out of the termination of her employment, Shuler appeals the district court’s order granting Defendant’s motion to dismiss and for summary judgment, denying Shu-ler’s motion to amend her complaint, and granting Defendant’s motion to strike. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court.* Shuler v. Tower Legal Staff*241ing, Inc., No. 1:12-cv-01684-CCB, 2013 WL 3147157 (D.Md. June 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We also find no error in the district court’s order granting Shuler's motion for extension of the discovery deadline.